Judgment so far as appealed from reversed on the law, with costs, and plaintiff's motion for a directed verdict on the first cause of action in the sum of $517.44, with interest from January 17, 1944, granted, and the judgment as entered is directed to be amended accordingly. Memorandum: We think that the court erroneously construed the contract and that it should be construed as a bilateral agreement for a period of one year. In this view, the plaintiff was entitled to succeed on its motion for a directed verdict. All concur. (The portion of the judgment appealed from dismisses plaintiff’s first *1009cause of action in an action for damages for breach of contract.) Present — Taylor, P. J., Dowling, McCurn, Larkin and Love, JJ.